Order entered January 18, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01472-CR

                             CLAUDIO CASTRO, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. F17-75758-H

                                        ORDER
      Before the Court is court reporter LaToya Young-Martinez’s January 16, 2019 first

request for an extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record filed within THIRTY DAYS of the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE